DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention. With respect to claim 16, the claim has been amended to incorporate subject matter indicated as allowable in the Office Action dated 17 May 2022, and therefore is allowed. With respect to claim 1, the prior art of record does not disclose an applicator for a tampon having an outer tube with a rear end having a circumferential edge which is in a wave form, grip features positioned opposite to each other on the outer surface of the outer tube and positioned relative to the wave form such that the outer tube has a greater longitudinal length where the grip features are present and a smaller longitudinal length where the grip features are not present. The closest prior art of record, U.S. Patent Publication 2010/0016780 to VanDenBogart et al., discloses grip features positioned opposite each other on the outer surface of an outer tube of a tampon applicator, as shown in figure 7. Additional prior art of record, WO 2016/156403 A1 to Callaghan et al., was previously relied upon to teach a tampon applicator having a wave form at its rear end. However, no motivation is provided by either VanDenBogart or Callaghan to position grip features relative to the wave form such that the outer tube has a greater longitudinal length where the grip features are present and a smaller longitudinal length where the grip features are not present. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781